     Case 2:18-cv-02530-MRW Document 188 Filed 08/10/20 Page 1 of 1 Page ID #:4285



 1
 2
 3
 4
 5
 6
 7
 8
 9           IN THE UNITED STATES DISTRICT COURT
10         FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                               Case No. CV 18-2530 (MRW)
13      MARIA JIMENEZ,
                         Plaintiff,            FINAL JUDGMENT
14
15                  v.                         FRCP 54

16      JAGUAR LAND ROVER NORTH
        AMERICA,
17
                         Defendant.
18
19
20           Following the verdict of the jury at trial and the Court’s resolution of

21     Plaintiff’s post-trial motions, IT IS THE JUDGMENT of this Court that

22     Defendant Jaguar Land Rover North America pay Plaintiff Maria Jimenez

23     (a) the sum of $30,279.30 (jury verdict on damages) and (b) $173,127.47 in

24     fees ($157,014.63) and costs ($16,112.84).

25
26
       Dated: August 10, 2020               _______________________________
27
                                            HON. MICHAEL R. WILNER
28                                          U.S. MAGISTRATE JUDGE
